DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 01/04/2021. Claims 16-31 are pending examination.
Claim Objection
Claim 16-17,24,26-27,29 use one of the terms “can ” , “can be” , “to be able “.  It has been held that the recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claim 16, 19 ,29 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by (KASAI;  Publication  No US 20200055522).

As per claim 16, KASAI discloses a parking assistance device, comprising: 
a surrounding detection circuitry detecting surrounding information of a vehicle which is to be parked to detect a parking space where the vehicle can be parked ([0039] a function module for searching a parking space); 
a parking route generation circuitry generating a traveling route from a current position of the vehicle to the parking space detected by the surrounding detection circuitry ([0040] function module that generates the parking route);
 a travel controlling circuitry making the vehicle travel to the parking space along the traveling route([0083] executing the automatic parking function in the vehicle control device); 
an obstacle detection circuitry detecting an obstacle around the vehicle ([0041] function module for detecting an obstacle); and 
a parking route regeneration circuitry generating a new traveling route to avoid a collision between the vehicle and the obstacle and park the vehicle in the parking space when the obstacle detection circuitry detects the obstacle on the traveling route in a case where the travel controlling circuitry makes the vehicle travel to the parking space along the traveling route, wherein the travel controlling circuitry makes the vehicle travel along the new traveling route when the new traveling route is generated ([0077] generating new route 705 when detecting  the obstacle , see Fig.7).  
As per claim 19, KASAI discloses The parking assistance device according to claim 16, wherein the travel controlling circuitry stops the vehicle before the obstacle when the obstacle detection circuitry detects the obstacle (Fig. 3&[0043-0044]).  
As per claim 29,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 16 as stated above.

                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over (KASAI;  Publication  No US 20200055522) in view of (HIRATA;  Publication  No US 20180354556) .

As per claim 22, KASAI discloses the parking assistance device according to claim 16, the traveling route generated by the parking route generation circuitry and the new traveling route generated by the parking route regeneration circuitry [0077]. 
 KASAI doesn’t explicitly discloses what is been generated.
However , HIRATA teaches the concept of displaying generated data related to parking assist .
HIRATA teaches in Fig.3 display control unit 24d and display device 11 that displays the paring rout to the available parking space as shown in Fig.8 .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KASAI and HIRATA by incorporating the teaching of HIRATA into the method of KASAI  .
One skilled in the art would be motivated to modify KASAI and HIRATA as described above in order to provide an interface that makes an operation for starting the parking assist control intuitively intelligible and simple .
As per claim 23,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 22 as stated above.
As per claim 24, KASAI and HIRATA discloses the parking assistance device according to claim 22, wherein the display circuitry is configured to be able to select whether or not to adopt the traveling route which is displayed (HIRATA [0096, 0160]).   
As per claim 25, KASAI and HIRATA discloses the parking assistance device according to claim 23, wherein the display circuitry is configured to be able to select whether or not to adopt the traveling route which is displayed (HIRATA , Fig.8,[0096, 0160]).    
As per claim 26, KASAI and HIRATA discloses The parking assistance device according to claim 16, further comprising a parking position input circuitry which can select a parking space when the surrounding detection circuitry detects a plurality of parking spaces or detects a wide parking space where a plurality of vehicles can be parked (HIRATA ,Fig.8, [0096, 0160]).      
As per claim 27, KASAI and HIRATA discloses The parking assistance device according to claim 17, further comprising a parking position input circuitry which can select a parking space when the surrounding detection circuitry detects a plurality of parking spaces or detects the wide parking space(HIRATA ,Fig.8, [0096, 0160]).        
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over (KASAI;  Publication  No US 20200055522) in view of (Gerardo;  Publication  No US 20180281680) .
As per claim 28, KASAI doesn’t explicitly discloses wherein the obstacle detection circuitry detects how the obstacle is located on a road surface based on a distance from the vehicle to the obstacle using a two-dimensional grid type map.  
However, Gerardo teaches the obstacle detection circuitry detects how the obstacle is located on a road surface based on a distance from the vehicle to the obstacle using a two-dimensional grid type map (Fig3[0030-0032]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine KASAI and Gerardo by incorporating the teaching of Gerardo into the method of KASAI  .
One skilled in the art would be motivated to modify KASAI and Gerardo as described above in order to provide an accurate detection of obstacles near a vehicle that gives the vehicle driver, or the autonomous driving system, an opportunity to make driving changes and avoid colliding with the obstacle..
Allowable Subject Matter

Claims 17-18,20-21,30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the claims objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687